Citation Nr: 0110008	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to traumatic arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from May 1943 to October 
1945. He was a prisoner-of-war (POW) of the German 
government; the dates of his internment have not been 
verified.  However, he has provided copies of notices from 
the Secretary of War to his mother informing her of his 
status as missing in action as of December 20, 1944, and 
subsequently confirming his POW status and later his return 
to military control on April 20, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama, that denied the above claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Service connection for a secondary condition is established 
when the secondary condition is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  The veteran contends that his left knee 
is disabled as a result of his service-connected right knee 
disability.  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)). 

The veteran reported in 1999 that his private physician is 
deceased and that physician's records are unavailable.  
Further, the veteran indicated that he did not receive any VA 
treatment.  Because this case must be remanded the veteran 
should be asked to provide the names and addresses, 
approximate dates of treatment or consultation, and 
appropriate releases for any private care providers who have 
examined or treated him for any left knee disorder or 
complaints since 1999.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.

On VA examination in July 1999, the examiner noted that x-
rays of the knees had been taken.  The x-ray reports are not 
of record, and they should be obtained and associated with 
the claims file.

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  VA 
examination shows the veteran to have degenerative joint 
disease of the left knee.  A medical opinion is necessary 
when the evidence of record contains competent evidence that 
the veteran has a current disability and indicates that 
disability may be associated with the veteran's active 
military service, but does not contain sufficient medical 
evidence to render a decision.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).  

As there is no medical evidence on the matter, the Board does 
not have sufficient information to determine whether the 
veteran's degenerative arthritis of the left knee is caused 
or aggravated by his service-connected right knee traumatic 
arthritis.  Accordingly, the claim is remanded for review by 
the examiner who conducted the July 1999 examination, or a 
new examination if the same examiner is not available or is 
unable to answer the question without a new examination, in 
order to determine whether it is at least as likely as not 
that any current left knee disorder was caused or aggravated 
by his service-connected right knee disorder.

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any left knee disorder since 
1999;

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any left knee disorder, from 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records for which he provides 
adequate identifying information.  The x-
ray reports to which the July 1999 VA 
examiner referred must be associated with 
the file.

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

4.  Return the veteran's claims folder to 
the examiner who conducted the July 1999 
examination and ask that examiner to state 
whether it is at least as likely as not 
that the veteran's left knee degenerative 
joint disease is caused or aggravated by 
his service-connected traumatic arthritis 
of the right knee.  The complete medical 
rationale for the opinion should be given.

If the same examiner is not available, or 
if the examiner determines that a new 
examination is necessary to answer the 
question, schedule the veteran for an 
appropriate examination, to address the 
same question.

5.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


